Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “41” has been used to designate both the front section and the plurality of threads.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in page 7 the reference character 41 is used to designate both the front section (line 4) and the plurality of threads (line 14).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hulsey (US 4,816,346) in view of Pinettes (US 4,129,771).
Regarding claim 1, HSIEH teaches a welding method for manufacturing a bi-compositional screw (Fig. 1 and 2c) (abstract) comprising: a preparing operation which includes preparing two raw blanks (10; or combination of 12 and 22) made of different materials (abstract; Col. 2, lines 65-67 and Col. 3, lines 1-8), said two raw blanks being processed respectively to form a front section (12) and a rear section (22) each provided with a smooth peripheral face (flat surfaces, no protrusions; as shown in Fig. 2a), wherein said front section has a head (14), a shank (16) extending outwards from said head (as shown in Fig. 2a), and a front end with a front welding surface (20) formed opposite to said head (as shown in Fig. 2a), said rear section having a rear end with a rear welding surface (28) facing said front welding surface (as shown in Fig. 2a) and a drill end (lower end of 22) formed opposite to said rear end (as shown in Fig. 1 and 2c), an outer diameter (18) of said front end being equal to an outer diameter (24) of said rear end (as shown in Fig. 2a; Col. 3, lines 5-6); a welding operation (Col. 3, lines 9-13, and lines 26-27) which includes equipping a welding device so that said front section and said rear section are united (Col. 3, lines 9-13, and lines 26-27) to attain a 
Hulsey fails to disclose equipping a welding device and a positioning device located below said welding device, placing said front section and said rear section on said positioning device in position along a same axis so that said front welding surface of said front end and said rear welding surface of said rear end are in close contact at a joint, then rotating said front section and said rear section in a same rotational direction driven by said positioning device, and thence welding said front end and said rear end together at said joint in a circumferential direction by said welding device during the rotation of said front section and said rear section so that said front section and said rear section are united to attain a bi-compositional blank.
Pinettes teaches a method of butt-welding cylindrical metallic rods comprising equipping a welding device (4) and a positioning device (5-7) located below said welding device (as shown in Fig. 1), placing a front section (1) and a rear section (2) on said positioning device in position along a same axis (3) so that a front welding surface of a front end of said front section and a rear welding surface of a rear end of said rear section are in close contact at a joint (as shown in Fig. 1), then rotating said front section and said rear section in a same rotational direction driven by said positioning device (as shown in Fig. 1; abstract), and thence welding said front end and said rear end together at said joint in a circumferential direction by said welding device during the rotation of said front section and said rear section so that said front section and said rear section are united to attain joined rods (abstract; as shown in Fig. 1).

Regarding claim 2, Hulsey and Pinettes combined teach the welding method as set forth above, wherein said welding operation heats directly without adding additional solder (Hulsey, Col. 3, lines 9-13, and lines 26-2; lines Pinettes, abstract).
Regarding claim 3, Hulsey and Pinettes combined teach the welding method as set forth above, wherein in said welding operation, said joint where said front end and said rear end meet is circumferentially welded by said welding device to prevent waste from being extruded out of said joint after welding (Hulsey, as shown in Fig. 2b; Pinettes, as shown in Fig. 1, abstract).
Regarding claim 4, Hulsey and Pinettes combined teach the welding method as set forth above, wherein in said preparing operation, both of said front welding surface and said rear welding surface are formed in a flat surface (Hulsey; as shown in Fig. 2a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5,205,466, US 3,924,508, US 2009/0017924 and EP 2168697.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
02/17/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761